 



Exhibit 10.45
HEALTH FITNESS CORPORATION
2008 Executive Bonus Plan
The Health Fitness Corporation Executive Bonus Plan for 2008 is designed to
provide an annual performance incentive for executive officers based on the
achievement of certain financial objectives. The financial objectives are set
annually by the Board of Directors. Payments under the bonus plan that are based
on the achievement of financial objectives include the following performance
criteria: revenue and earnings before interest, taxes, depreciation and
amortization (EBITDA).
Under this bonus plan, the Chief Executive Officer may receive a bonus of
between 9.0% and 67.5% of base salary, the Chief Financial Officer may receive a
bonus of between 4.6% and 34.5% of base salary and other executive officers may
receive between 3.6% and 34.5% of their base salary. The level of bonus to be
earned corresponds with the Company achieving between 93.4% to 110% of budgeted
revenue objectives, and 78% to 110% of budgeted EBITDA objectives. No bonuses
are earned if the Company achieves less than 93.4% of the planned revenue
targets and less than 78% of the planned EBITDA targets.

